SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

234
CA 11-00173
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND SCONIERS, JJ.


PATRICIA J. CURTO, CLAIMANT-APPELLANT,

                      V                                          ORDER

NEW YORK STATE THRUWAY AUTHORITY AND
NEW YORK STATE, DEFENDANTS-RESPONDENTS.
(CLAIM NO. 116804-A.)
(APPEAL NO. 1.)


PATRICIA J. CURTO, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Court of Claims (Michael E. Hudson,
J.), entered April 2, 2010. The order dismissed the claim for lack of
jurisdiction pursuant to CPLR 3211.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d
985).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court